C. A. 7th Cir. Certiorari granted limited to the following questions:
“1. Whether a state commission’s action relating to the enforcement of a previously approved §252 interconnection agreement is a ‘determination under [§252]’ and thus is reviewable in federal court under 47 U. S. C. § 252(e)(6)?
"2. Whether a state commission’s acceptance of Congress’ invitation to participate in implementing a federal regulatory scheme that provides that state commission determinations are reviewable in federal court constitutes a waiver of Eleventh Amendment immunity?
“3. Whether an official capacity action seeking prospective relief against state public utility commissioners for alleged ongoing violations of federal law in performing federal regulatory functions under the federal Telecommunications Act of 1996 can be maintained under the Ex parte Young doctrine?”
Justice O’Connor took no part in the consideration or decision of this petition.